Citation Nr: 0810767	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-03 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for diabetes mellitus 
as due to exposure to Agent Orange, for the purpose of 
accrued benefits.

3.  Entitlement to service connection for colon cancer as due 
to exposure to Agent Orange, for the purpose of accrued 
benefits.

4.  Entitlement to service connection for hypertension, for 
the purpose of accrued benefits.

5.  Entitlement to service connection for terminal metastatic 
cancer as due to exposure to Agent Orange, for the purpose of 
accrued benefits.

6.  Entitlement to service connection for a spinal disorder, 
for the purpose of accrued benefits.

7.  Entitlement to service connection for degenerative 
arthritis of the right knee, for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
December 1964 and died in September 2002 from metastatic 
colon cancer.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In July 2006, the Board of Veterans' Appeals (Board) remanded 
the appellant's case to the RO for further development.

As to the appellant's claims of entitlement to service 
connection for diabetes mellitus, terminal metastatic cancer, 
and colon cancer, as due to exposure to Agent Orange, for the 
purpose of accrued benefits, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board that denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit. 

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  Consideration of the 
appellant's claim for service connection for the cause of the 
veteran's death is related to her claims for service 
connection colon cancer and terminal metastatic cancer as due 
to exposure to Agent Orange.  Therefore, this issue will be 
considered with the others when the adjudication of cases 
stayed by the Haas case is resumed.

The issue of entitlement to service connection for a spine 
disorder for accrued purposes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  At the time of his death in September 2002, the veteran 
had a pending claim of entitlement to service connection for 
hypertension and degenerative arthritis of the right knee.

2.  In September 2002, within one year of the veteran's 
death, the appellant filed a claim for accrued benefits.

3.  The objective and probative medical evidence of record 
preponderates against a finding that either hypertension or 
degenerative arthritis of the right knee was related to the 
veteran's period of active military service, nor was either 
disorder manifested within a year of his discharge from 
service.


CONCLUSIONS OF LAW

1.	For purposes of accrued benefits, hypertension was not 
incurred in or aggravated by active service, nor may it 
be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103-5103A, 
5107, 5121 (West 2002 & Supp 2007)); 38 C.F.R. 3.303, 
3.307, 3.309, 3.1000 (2007).

2.	For purposes of accrued benefits, degenerative arthritis 
of the right knee was not incurred in or aggravated by 
active service, nor may not it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 5103-5103A, 5107, 5121 (West 2002 & Supp. 2007); 
38 C.F.R. 3.303, 3.307, 3.309, 3.1000 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the November 
2007 supplemental statement of the case (SSOC), the RO 
provided the appellant with notice consistent with the 
Court's holding in Dingess.  As the appellant's claims for 
service connection for hypertension and degenerative 
arthritis of the right knee, for the purpose of accrued 
benefits, are being denied, as set forth below, there can be 
no possibility of prejudice to her.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a letter issued in July 2006, the RO informed the 
appellant of its duty to assist her in substantiating her 
claims under the VCAA and the effect of this duty upon her 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims files, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In August 2006, the Social 
Security Administration (SSA) advised the RO that the 
veteran's folder was destroyed.  Thus, any records considered 
by SSA in conjunction with the veteran's claim for SSA 
disability benefits are unavailable.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

II.	Factual Background

The veteran's service medical records are not referable to 
complaints or diagnoses of, or treatment for, hypertension or 
a right knee disorder.  At his December 1964 military 
separation medical examination, the veteran's heart and 
vascular system, and lower extremities were normal, and his 
blood pressure was 120/60.  Results of a chest x- ray taken 
at the time were negative.

Post service, in May 2002, the RO received the veteran's 
claim for entitlement to service connection for high blood 
pressure and degenerative arthritis of the right knee.  

In conjunction with the veteran's claim, the RO obtained VA 
and private medical records, dated from 1997 to 2002.  

Private medical records, dated from February 1997 to July 
1999, indicate that the veteran's blood pressure was 180/86 
in February 1997.  In September 1997, the pertinent diagnosis 
was high blood pressure (with) borderline control.

According to a November 1999 VA physical therapy consultation 
record, the veteran was seen for complaints of chronic low 
back pain but said he lived with the back pain and his right 
knee limited his ability to walk.  He was a painter for more 
than thirty years and had several knee injuries including one 
three years earlier when he apparently sprained or tore 
ligaments in the right knee.  Clinical findings on 
examination revealed significant tenderness on palpation of 
the knee joint, both medially and laterally.  Significant 
degenerative joint disease of the knee was suspected.  He was 
fitted with a hinged patellar stabilizer.

A February 2000 VA clinical record indicates that the veteran 
had a long-standing sore right knee.  He had a history of 
having fallen from ladders and other injuries, none of which 
were extremely serious but the cumulative effect was to make 
his knee sore.  He wore a Neoprene hinge-type brace on his 
knee and walked with a cane.  It was noted that x-rays showed 
diffuse degenerative changes in both knees.

April 2001 private medical records, received by the RO in 
August 2006, indicate the veteran was hospitalized for 
treatment of chest discomfort.  Hypertension was noted in the 
clinical impression.

A January 2002 VA medical record includes a diagnosis of 
hypertension and knee degenerative joint disease. 

The veteran died on September [redacted], 2002.  Later in September 
2002, the RO received the appellant's claim for accrued 
benefits.

III.	Legal Analysis

A.	Pertinent Regulations

1.	Accrued benefits

Although a veteran's claim terminates with his or her death, 
a qualified survivor may carry on, to a limited extent, the 
deceased veteran's claim by submitting a timely claim for 
accrued benefits.  See 38 U.S.C.A. § 5121; see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits 
claim is separate from the veteran's service connection claim 
filed prior to death, the accrued benefits claim is 
derivative of the veteran's claim; thus, an appellant takes 
the veteran's claim as it stood on the date of death, but 
within the limits established by law.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The applicable legal criteria pertaining to accrued benefits 
provides that periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions and under laws administered by the VA Secretary, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such individual, be paid to the surviving 
spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  An application for accrued benefits must be 
filed within one year after the date of a veteran's death.  
Id.

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the veteran's death, even is such evidence was not 
physically located in the VA claim folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4).

2.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease including hypertension and 
arthritis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).

B. Analysis

As set forth above, in May 2002, the veteran filed a claim 
for service connection for hypertension and degenerative 
arthritis of the right knee.  He died in September 2002, 
while the claim was still pending.

Although the veteran's claim terminated with his death, the 
appellant has filed a timely claim for accrued benefits.  
Thus, she is able to carry on, to a limited extent, the 
veteran's pending claims of service connection for 
hypertension, a spinal disorder, and degenerative arthritis 
of the right knee.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 
Vet. App. at 47.  Her accrued benefits claim is derivative of 
the veteran's claim and she takes such claim as it stood on 
the date of his death.  Id.  In considering the claims, 
therefore, the Board may only consider evidence in the file 
at the time of the veteran's death.  This includes evidence 
constructively in VA's possession on or before the date of 
the veteran's death.  38 C.F.R. § 3.1000(d)(4).

After carefully reviewing such evidence, the Board finds that 
the preponderance of the objective and competent medical 
evidence of record is against the claims for service 
connection for hypertension and degenerative arthritis of the 
right knee, for the purpose of accrued benefits.

As set forth above, the veteran's service medical records are 
entirely negative for complaints or diagnoses of, or 
treatment for, hypertension or a right knee disorder 
including arthritis.  The first notation of hypertension or 
degenerative arthritis of the right knee in the medical 
evidence of record is not until 1997 and 2000, respectively, 
approximately 33 and 36 years, respectively, after the 
veteran's separation from active service.  Moreover, the 
record is entirely negative for any indication that the 
veteran's post-service hypertension or degenerative arthritis 
of the right knee is causally related to his active service 
or any incident therein.  In fact, the 1999 and 2000 VA 
clinical records reflect the veteran's report of having 
fallen from ladders and other injuries that had a cumulative 
effect of causing knee soreness.   

Based on the foregoing, the Board finds that there is no 
basis on which to grant service connection for hypertension 
or degenerative arthritis of the right knee on a direct or 
presumptive basis.  The appellant has not contended 
otherwise.

The Board has considered the lay statements of the veteran to 
the effect that his hypertension and degenerative arthritis 
of the right knee are causally related to his service.  
However, the veteran did not meet the burden of presenting 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting his own statements, because as a 
layperson he was not competent to offer medical opinions.  
The veteran was able to attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person was not shown to be capable of making medical 
conclusions, thus his statements regarding causation were not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran did not assert, that he had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed hypertension and degenerative 
arthritis of the right knee.

The Board does recognize that the RO obtained April 2001 
private hospital records that also diagnosed hypertension.  
However, because these records were not of record at the time 
of the veteran's death, they may not be considered in 
adjudicating the claim for accrued benefits.  38 C.F.R. § 
3.1000(d)(4) (West 2002); Hayes v. Brown, 4 Vet. App. 353 
(1993).  The Board wishes to assure the appellant that this 
evidence will be considered in adjudicating the pending claim 
for service connection for the cause of the veteran's death.

In summary, lacking any probative medical evidence of 
hypertension and degenerative arthritis of the right knee in 
service, within the first post-service year, or of a link 
between the veteran's post-service hypertension and 
degenerative arthritis of the right knee and his active 
service, or any incident therein, the Board finds that 
service connection for hypertension and degenerative 
arthritis of the right knee is not warranted, for the purpose 
of accrued benefits.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
hypertension and degenerative arthritis of the right knee for 
the purpose of accrued benefits.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert 
v. Dewinski, 1 Vet. App. at 53.


ORDER

Service connection for hypertension, for the purpose of 
accrued benefits, is denied.
 
Service connection for degenerative arthritis of the right 
knee, for the purpose of accrued benefits, is denied.


REMAND

The appellant seeks service connection for a spinal disorder, 
for the purpose of accrued benefits.  Service medical records 
dated in August 1964 indicate that the veteran was treated 
for a sudden episode of radiating low back pain.  He was 
hospitalized and examined by an orthopedist.  That orthopedic 
examination report indicates there was tenderness to 
palpation along the lower lumbar spine in the left 
paravertebral area with associated muscle spasm with painful 
back motion.  Straight leg raising tests were negative and 
there were no neuromuscular deficits in the lower 
extremities.  Treatment included bed rest, heat massage, and 
physical therapy and the veteran rapidly became asymptomatic.  
He was discharged to duty after one week and the revised 
diagnosis was acute, low back myositis.  The December 1964 
separation examination report is not referable to a spine 
abnormality. 

According to the November 1999 VA physical therapy 
consultation record, the veteran was referred for low back 
pain but said he lived with it.  It was noted that his back 
pain stemmed from an injury in service and secondarily 
resulted in degenerative disc disease and degenerative joint 
disease of the lumbar spine per x-rays.  However, these x-ray 
reports are not in the claims file but are deemed to have 
been of record as they are VA records.  See Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As well, the Board believes that a VA physician 
should be asked to render an opinion as to whether the 
veteran had a diagnosed back disorder related to service.

Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for a back disorder, to 
specifically include radiology reports 
of x-rays of the veteran's lumbar 
spine.  If any records are unavailable, 
a note to that effect should be placed 
in the claims file and the appellant 
and her representative so advised in 
writing. 

2.	Thereafter, the RO/AMC should 
readjudicate the appellant's claim for 
service connection for a spinal 
disorder, for the purpose of accrued 
benefits.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
November 2007 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


